     Case 4:21-cv-02649 Document 5 Filed on 09/07/21 in TXSD Page 1 of 6
                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                  IN THE UNITED STATES DISTRICT COURT              September 07, 2021
                   FOR THE SOUTHERN DISTRICT OF TEXAS               Nathan Ochsner, Clerk
                            HOUSTON DIVISION



MARSHALL TODD WARD,                    §
Inmate #380322,                        §
                                       §
                  Plaintiff,           §
                                       §
v.                                     §        CIVIL ACTION NO. H-21-2649
                                       §
TEXAS DEPARTMENT OF CRIMINAL           §
JUSTICE, et al. ,                      §
                                       §
                  Defendants.          §



                        MEMORANDUM OPINION AND ORDER


     The plaintiff, Marshall Todd Ward (Inmate #380322, former TDCJ

#2205270, former BOP #24978-180), is a former state inmate who is

presently in custody at the Collin County Detention Facility in

McKinney, Texas.        He has filed a Prisoner's Civil Rights Complaint

under 42 U.S.C.     §   1983 ("Complaint") (Docket Entry No. 1) against

the Texas Department of Criminal Justice ( "TDCJ") and Governor Greg

Abbott,   seeking       injunctive   relief   from   prison   overcrowding.

Because the plaintiff proceeds in forma pauperis, the court is

required to scrutinize the Complaint and dismiss the case if it

determines that the action is "frivolous or malicious," "fails to

state a claim on which relief may be granted," or "seeks monetary

relief against a defendant who is immune from such relief."                      28

U.S.C. § 1915(e)(2)(B).        After considering all of the pleadings,

the court concludes that this case must be dismissed for the

reasons explained below.
     Case 4:21-cv-02649 Document 5 Filed on 09/07/21 in TXSD Page 2 of 6



                                I.    Background

     Ward is a former TDCJ inmate who served time at the Byrd Unit

in Huntsville and at the Jester III Unit,              which is located in

Richmond. 1    Ward contends that both facilities fail to provide

adequate "living space" or square footage per inmate. 2              He claims

that overcrowded conditions in these TDCJ facil               ies violate a

"landmark     class    action    suit"     involving   the   North    Carolina

Department of Corrections.3

     Invoking 42 U.S.C. § 1983, Ward sues TDCJ and Governor Abbott,

demanding that        "all old prisons"       be closed and that housing

conditions in all TDCJ facilit           s be limited to only one inmate per

cell.4     Ward's Complaint will be dismissed because he fails to

state a claim upon which relief may be granted.


                                II.   Discussion

     Ward may not file suit in federal court against TDCJ, which is

a state agency protected by Eleventh Amendment immunity.                   See


     1
      Complaint, Docket Entry No. 1, p. 4. Court records confirm
that Ward has filed more than thirty civil actions while
incarcerated, including a recent lawsuit involving the conditions
of confinement at the Jester III Unit that was dismissed on
June 30, 2020, after Ward's co-plaintiffs complained that he added
them as parties to the lawsuit without their permission.      Ward
v. Trump, Civil Action No. H-20 1940 (S.D. Tex.) (Docket Entry
Nos. 14, 17).
     2
         Complaint, Docket Entry No. 1, p. 4.




                                       -2-
       Case 4:21-cv-02649 Document 5 Filed on 09/07/21 in TXSD Page 3 of 6



Aguilar v. Texas Dep't of Criminal Justice, 160 F.3d 1052, 1054

(5th

878    F.2d    860,   861   (5th    Cir.   1989)   (per   curiam)   ("[TDCJ's]

entitlement to immunity under the [E]leventh [A]mendment is clearly

established in this circuit.").               Unless expressly waived,       the

Eleventh Amendment bars an action in federal court by a citizen of

a state against his or her own state, including a state agency.

See Will v. Michigan Dep't of State Police, 109 S. Ct. 2304, 2309

(1989).       Texas has not waived its Eleventh Amendment immunity and

Congress did not abrogate that immunity when it enacted 42 U.S.C.

§   1983.     See NiGen Biotech, L.L.C. v. Paxton, 804 F.3d 389, 394

(5th           2015) (citing Quern v. Jordan,           99 S. Ct. 1139,      1145

(1979)).      Therefore, Ward fails to state a claim against TDCJ.

       There is a narrow exception to Eleventh Amendment immunity

that applies to claims for prospective              unctive relief against a

state official who is alleged to have violated federal law.                  See

McKinley v. Abbott, 643 F.3d 403, 405-06 (5th Cir. 2011) (citing

Ex parte Young,        28 S. Ct. 441         (1908)).     To fit within this

exception, a plaintiff must demonstrate that the official has some

connection with the enforcement of a policy or act in question.

See Okpalobi v. Foster,            244 F.3d 405,    414-15   (5th Cir. 2001)

(en bane) .      Ward does not identify any action taken by Governor

Abbott or policy in which he has any enforcement role.•                      Even

assuming that Governor Abbott had the requisite connection with the


                                       -3-
      Case 4:21-cv-02649 Document 5 Filed on 09/07/21 in TXSD Page 4 of 6



enforcement of prison housing policies, Ward fails to show that he
is ent       led to relief because he does not demonstrate an ongoing
constitutional violation.
       Ward alleges that the lack of adequate living space for
inmates at the Byrd Unit and the Jester III Unit is inconsistent
with precedent on prison overcrowding from a class action lawsuit
against the North Carol          Department         Corrections. 5   Although
Ward does not provide a citation for that case, he appears to
reference litigation in the United States District Court for the
Eastern District of North Carolina, which resulted in a consent
decree that was described by the Fourth Circuit in Small v. Hunt,
98 F.3d 789, 792-94 (4th Cir. 1996).                Texas prison system is
not bound by a consent decree involving conditions of confinement
in another state.
              Supreme Court has upheld the practice of housing two

prisoners in one cell, known as "double             ling," concluding that

it did not violate the Eighth Amendment.                 Rhodes v. Chapman,
101   s. Ct. 2392, 2400-02 (1981).. Living space requirements and the
practice of double celling in              the   Texas prison system were
litigated in a class action lawsuit that commenced in 1972, which
resulted in a detailed remedial decree that was entered before
Rhodes was decided.     Ruiz v. Estelle, 503 F. Supp. 1265 (S.D.
     i
Tex i 1980).  Although the Fifth Circuit affirmed parts of the


       5
           Complaint, Docket Entry No. 1, p. 4.
                                     -4-
    Case 4:21-cv-02649 Document 5 Filed on 09/07/21 in TXSD Page 5 of 6



decree entered by the distric;:t: court, it vacated_provisions that

established   dormitory    space    requirements    and . prohibited      the

practice of double celling.        See Ruiz v. Estelle, 679 F.2d 1115,

1148-49, 1164 (5th Cir. 198i), �odified on other grounds, Ruiz v.

Estelle, 688 F.2d 266 (5th Cir. 1982)          The remaining portion of

the remedial decree was terminated in a Final Judgment entered on

June 17, 2002.     See Ruiz v. Estelle, No. H-78-0987 (S.D. Tex.)

(Docket Entry No. 9015).

     The Fifth Circuit has explained that "[l]ack of space alone

does not constitute cruel and unusual punishment, save perhaps in

the most aggravated circumstances."       Ruiz v. Estelle, 666 F.2d 854,

858 (5th Cir. 1982).    Ward does not assert any facts showing that

the conditions attending his confinement at the Byrd Unit or the

Jester III Unit amounted to cruel and unusual punishment or that a

constitutional violation occurred while he was incarcerated at

either facility.   As a result, Ward's allegations of overcrowding

and lack of living space are insufficient to state a viable claim.

See, e.g., Johnson v. Texas Board of Criminal Justice, 281 F. App'x

319,. 320-21, 2008 WL 2337324, at *2 (5th Cir. June 5, 2008) (per

curiam).

     More importantly, the pleadings reflect that Ward is no longer

incarcerated in TDCJ.      Ward's release from TDCJ custody renders

moot any claim for injunctive or declaratory relief concerning the

conditions of his confinement. See Gillespie v. Crawford, 858 F.2d


                                    -5-
    Case 4:21-cv-02649 Document 5 Filed on 09/07/21 in TXSD Page 6 of 6



1101, 1103 (5th Cir. 1988) (per curiam);       see        Smith v. City of
Tupelo, Mississippi, 281 F. App'x 279, 282 (5th Cir. 2008) (per
curiam) ( "A claim for declaratory and injunctive relief based on
conditions of confinement is rendered moot upon the prisoner's
release or transfer from the facility.").        Because Ward has failed
to state a claim upon which relief may be granted, this action will
be dismissed with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B).

                     III.    Conclusion and Order

     Based on the foregoing, the court ORDERS as follows:

     1.   The Prisoner's Civil Rights Complaint filed by
          Marshall Todd Ward (Docket Entry No. 1) is
          DISMISSED with prejudice for   lure to state a
          claim.

     2.   The dismissal will count as a STRIKE for purposes
          of 28 u.s.c. § 1915(g).

     The Clerk is directed to provide a copy of this Memorandum

Opinion and Order to the plaintiff.         The Clerk will also send a

copy of this Memorandum Opinion and Order to the Manager of Three

Strikes List at Three_Strikes@txs.uscourts.gov.

     SIGNED at Houston, Texas, on this 7th day of September, 2021.




                                  SENIOR UNITED STATES DISTRICT JUDGE


                                   -6-
